UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-6861


MARK M. LOWE,

                   Plaintiff - Appellant,

             v.

MAJOR DAVID HAMLETT, Chief of Security; HAROLD CLARKE, Director of
the Virginia Department of Corrections,

                   Defendants - Appellees.



                                     No. 21-7527


MARK MADISON LOWE,

                   Plaintiff - Appellant,

             v.

DAVID HAMLETT, Chief of Security; HAROLD CLARKE, Director of the
Virginia Department of Corrections,

                   Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00390-HEH-EWH)


Submitted: January 20, 2022                                Decided: January 24, 2022
Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


No. 21-6861, dismissed; No. 21-7527, affirmed by unpublished per curiam opinion.


Mark Madison Lowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Mark Madison Lowe challenges the district court’s

orders denying Lowe’s motion to recuse the district court judge (No. 21-6861) and

dismissing Lowe’s amended complaint with prejudice under 28 U.S.C. §§ 1915(e)(2)(B),

1915A (No. 21-7527). This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

district court’s order denying recusal is neither a final order nor an appealable interlocutory

or collateral order. We therefore dismiss the appeal in No. 21-6861 for lack of jurisdiction. *

In No. 21-7527, Lowe appeals the district court’s order denying Lowe’s motion to

disqualify the district court judge and dismissing Lowe’s amended complaint. We have

reviewed the record and find no reversible error. We therefore affirm the district court’s

order. Lowe v. Hamlett, 3:20-cv-00390-HEH-EWH (E.D. Va. Oct. 18, 2021).

       Accordingly, in No. 21-6861, we dismiss the appeal for lack of jurisdiction, and in

No. 21-7527, we affirm the district court’s order. We grant Lowe’s motions to correct or

amend the informal brief filed in Nos. 21-6861 and 21-7527, deny Lowe’s motions to

vacate the district court’s order and for a stay pending appeal as moot filed in No. 21-6861,



       *
         The fact that final judgment issued while this appeal was pending does not give us
jurisdiction over this appeal because the district court’s recusal order was not an order that
could have been followed by the immediate issuance of partial final judgment. In re
Bryson, 406 F.3d 284, 288 (4th Cir. 2005) (“[Appellate] Rule 4(a)(2) does not allow a
premature notice of appeal from a clearly interlocutory decision . . . to serve as a notice of
appeal from the final judgment.” (internal quotation marks omitted)).

                                              3
and deny Lowe’s motion for an order to show cause filed in No. 21-7527. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                              No. 21-6861, DISMISSED;
                                                               No. 21-7527, AFFIRMED




                                            4